Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8, 9, 11-17, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1 and 17, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 3-11 dated 1/20/2022) were persuasive and overcome the 35 U.S.C. 103 rejections. 
Independent Claim 1 recites limitations that include an apparatus comprising:
a plurality of shelf units comprising at least a first shelf unit and a second shelf unit, each shelf unit being longitudinally elongated between a first end and an opposing second end,
wherein the first end is configured to receive articles in a direction from the first end toward the second end,
and the second end is configured to present articles for retrieval in a retrieval position,
wherein each of the plurality of shelf units is arranged with a respective second end facing a retrieval area,
wherein each of the plurality of shelf units is inclined with the first end being lower relative to the second end; 
wherein the first and second shelf units are arranged so that the second end of the first shelf unit faces the second end of the second shelf unit; and
a retrieval device comprising an end-of-arm-tool,
wherein the retrieval device is disposed within the retrieval area and configured to attach the end-of-arm-tool to an article being presented in the retrieval position by the second end of any one of the plurality of shelf units,


Independent Claim 17 recites limitations that include an apparatus for dispensing products comprising:
a plurality of shelf units in two opposing banks of shelf units, each bank having rows of shelf units and columns of shelf units,
wherein each shelf unit is longitudinally elongated between a first end and an opposing second end,
wherein the respective first end of each shelf unit is configured to receive articles in a respective direction from the respective first end toward the respective second end, and 
wherein the respective second, end of each shelf unit is configured to present articles for retrieval; and
a retrieval area defined between the two banks of shelf units, wherein the second end of each shelf unit faces the retrieval area;
wherein the second ends of the shelf units of a first bank of the two opposing banks face the second ends of the plurality of shelf units of a second bank of the two opposing banks;
wherein each shelf unit is inclined on an upward angle toward the retrieval area,
wherein the retrieval area is an enclosed, access-controlled area, wherein the plurality of shelf units cooperate to at least partially enclose the retrieval area.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        January 28, 2022